Citation Nr: 0317769	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-01 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, evaluated 50 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the right shoulder, evaluated 10 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel
INTRODUCTION

The veteran had active service from June 1965 to March 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO increased 
the rating assigned for the veteran's 
post-traumatic stress disorder (PTSD) from 10 to 50 percent.  
The RO also confirmed and continued the 10 percent rating for 
the residuals of a gunshot wound of his right shoulder and 
denied his claim for a total disability rating based on 
individual unemployability (TDIU).

In his substantive appeal to the Board, received in January 
2000, the veteran checked a box indicating that he wished to 
have a hearing at the Board's offices in Washington, D.C.  So 
the Board scheduled him for a hearing.  It was supposed to be 
held in July 2003.  A statement was received in June 2003 
from his representative, however, advising that the veteran 
did not request a hearing at the Board but, instead, wants 
his appeal to proceed.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested primarily by some 
depression, anxiety, and sleep problems; it is not productive 
of occupational and social impairment with deficiencies in 
most areas such as:  work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

2.  The veteran has no more than moderate impairment of the 
muscles injured in the gunshot wound to his right shoulder 
(his major arm).

3.  These are the veteran's two service-connected 
disabilities; his PTSD is rated 50 percent disabling and the 
residuals of the gunshot wound of his right shoulder (his 
major arm) are rated 10 percent disabling, for a combined 60 
percent rating.

4.  The veteran has completed four years of high school, has 
occupational experience as a railroad engineer, and last 
worked full-time in 1998.  

5.  The veteran's service-connected disabilities are not so 
severe as to preclude some form of substantially gainful 
employment consistent with his education and occupational 
experience.  


CONCLUSIONS OF LAW

1.  A rating greater than 50 percent for PTSD is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).

2.  A rating greater than 10 percent for the residuals of the 
gunshot wound of the right shoulder (major arm) is not 
warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5301 (2002).

3.  The veteran is not unemployable by reason of service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service connection was granted for residuals of a gunshot 
wound of the right shoulder, effective March 1969.  A 10 
percent rating was assigned and has been in effect since that 
time.  Service connection was granted for PTSD and a 10 
percent rating assigned, effective April 1991.  A 50 percent 
rating was assigned, effective January 1999.

Service medical records disclose that the veteran was injured 
in action on July 6, 1967.  He sustained a through-and-
through gunshot wound of the right shoulder.  The wound was 
debrided and closed.  No neurovascular insult was detected.  
He was treated at a medical facility for six days and 
discharged to light duty for one week.  

A VA orthopedic examination was performed in August 1969.  
The veteran denied limitation of motion or neurological loss 
involving the right upper extremity, but indicated that 
shoulder ached with exertion.  Clinical inspection showed a 
well-healed, nontender wound scar.  There was full range of 
motion of the shoulder.  There was no deformity other than 
the scar.  Strength of the right shoulder muscles, including 
the triceps and deltoid, was normal.  The impression was that 
right shoulder gunshot wound residuals did not disable the 
veteran from working, but left him with some aching pain 
about the wound scar.  

VA clinical records, including progress notes from a Vet 
Center, dated from 1991 to 1999, have been associated with 
the claims file in connection with the current appeal.  They 
reflect the veteran's treatment for PTSD and depressive 
disorder.  It was reported that alcohol dependence was in 
full remission.  Marital problems were addressed in therapy 
sessions.  



A March 1998 VA treatment entry indicates the veteran's fear 
that he would be unable to cope with an impending job 
reassignment.  In June 1998, the assessment was that the 
veteran was a dysthymic individual, who was quite stable in 
his lifestyle and work patterns, while relationships seemed 
to be the greatest source of disappointment for him.  In 
November 1998, it was reported that he felt irritable, with 
irritability manifested as aggressive driving and awareness 
of increased muscular tension.  Sleep was reportedly 
irregular and interrupted.  According to a treatment notation 
of May 1999, the assessment was that the veteran's PTSD was 
intensified to the point that he was no longer able to work. 

A VA orthopedic examination was performed in April 1999.  It 
was noted that the veteran was right-handed.  He reported 
that he noticed diminished strength and continual pain of the 
right shoulder after the gunshot wound.  He remarked that he 
had not received treatment for the right shoulder since 
service.  He indicated that he was retired and had formerly 
worked as a railroad engineer.  He denied having lost time 
from work because of his right shoulder injury.  Clinical 
inspection disclosed a well-healed, nontender, nonadherent 
wound scar.  Under the mid-portion of the scar, there was a 
defect, which when palpated, revealed a moderate degree of 
tenderness and distraction of the posterior deltoid muscle.  
Forward flexion and abduction of the shoulder were to 150 
degrees.  Extension was to 30 degrees and adduction s t o35 
degrees.  Internal and external rotation were each to 90 
degrees.  A moderate degree of pain was elicited with range 
of motion.  Muscle strength with motion was graded as 3/5.  
The diagnosis was residuals of gunshot wound of the right 
shoulder with pain, weakness and limitation of range of 
motion.  

The veteran was also afforded a VA psychiatric examination in 
April 1999.  He indicated that he was married in 1989 and was 
divorced in 1995 because of trouble in maintaining the 
relationship.  He reported that he had given up his job as a 
railroad engineer because of difficulty concentrating.  On 
mental status interview, the veteran was oriented to time, 
place and person, although he complained of memory problems.  
He also complained of poor concentration and sleep problems.  
He reported occasional suicidal ideas.  The veteran stated 
that he took care of his 


daily needs.  Judgment and insight seemed adequate.  The 
diagnosis on Axis I was PTSD.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 60.  

An application for increased compensation based on 
unemployability was received in April 1999.  The veteran 
stated that he completed four years of high school; that he 
had worked as a railroad engineer from July 1978 to December 
1998; and that he had left that job because of disability.

A statement from the veteran's former employer was received 
in July 1999.  It was reported that the veteran's employment 
had been terminated in December 1998 by reason of Leave of 
Absence for an Illness or Injury Without Benefits.  

Received in December 2001 was a disability determination, 
dated in July 1999, by the Railroad Retirement Board.  It was 
stated that the veteran had moderate to marked limitations in 
his ability to understand, remember and carry out short, 
simple and detailed instructions.  He also reportedly had 
marked limitations in maintaining concentration.  It was 
found that the veteran was precluded from performing his job 
as a locomotive engineer.  The findings of a Railroad 
Retirement Board disability examiner were predicated on a 
July 1999 report of a psychiatric examination for disability 
purposes.

The July 1999 report of a psychiatric examination for 
disability purposes accompanies the agency disability 
determination.  According to the psychiatrist, the veteran 
tended to be extremely vague and elusive.  The veteran 
purported not to know even his Social Security number, a fact 
which, the physician emphasized, is known by almost everyone.  
In the physician's opinion, this made the veteran's history 
of questionable reliability  

The examiner went on to state that the veteran was able to 
recall three objects in five minutes without a moment's 
hesitation, yet in other matters claimed total inability to 
recall.  He claimed he could not figure out change, but was 
able to quickly tell the correct change when presenting a 
$10.00 bill for an item priced at $5.50.  It was noted that 
the veteran's mood was one of detachment.  He complained of 
feeling depressed.  He admitted to suicidal thoughts, 
but denied suicide attempts.  There were no hallucinations or 
delusions.

The examiner pointed out that it was difficult to determine 
how much of the veteran's behavior was deliberately 
oppositional and how much was the result of underlying mental 
process.  The veteran indicated that he had worked for the 
railroad for 29 years until he left one year before for the 
stated reason that he could not concentrate or remember-
these problems made him a safety risk.  

The diagnoses on Axis I were PTSD and chronic depression.  
The GAF, based on the veteran's subjective statements, was 
40, but the examiner emphasized that he could not be sure 
that the veteran was functioning at such a low level because 
the GAF assessment was based entirely on the veteran's 
subjective account of his symptoms.  The examiner observed 
that the prognosis was guarded because the veteran seemed to 
have little feeling of motivation for change.

A VA examination of scars was performed in May 2002.  The 
veteran complained of loss of strength and of easy 
fatigability of the right arm.  Clinical inspection of the 
right arm showed a well healed scar.  The scar was nontender 
and mildly disfiguring.  The scar exhibited no underlying 
tissue loss, adherence, elevation or depression.  There was 
no ulceration or breakdown of the skin.  There was no 
limitation of motion due to the scar.  The diagnosis was 
well-healed scar on posterolateral right upper extremity.

The veteran was also offered a VA psychiatric examination in 
May 2002.  He reported that he had retired on disability from 
the railroad three years before because he could no longer 
take the stress of passing the annual examination over and 
over again in order to remained qualified to operate a 
locomotive.  He denied psychiatric hospitalizations.  On 
mental status interview, the veteran was oriented to time, 
place and person.  There were no delusions or hallucinations.  
Thought processes were organized.  Speech was spontaneous and 
normal.  Memory was adequate for recent and remote events.  
Reasoning, insight and judgment were for daily activities.  

The principal diagnosis on Axis I was PTSD.  The examiner 
assigned a GAF score of 55.  With respect to the question of 
capacity for employment, the examiner noted the veteran's 
response that he had not looked into any other possibility 
for work after leaving the railroad, as he felt he only 
wanted to work as a railroad engineer.  The veteran's stated 
reason for leaving his job was his claimed inability to stand 
the pressure of passing an annual examination.  After 
referring to the circumstances surrounding the veteran's 
leaving his job with the railroad, it was the examiner's 
opinion that it was debatable if the veteran was totally 
unemployable.  

II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Following the RO's determination of 
the veteran's claims, VA issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326  (2002).  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by 
supplemental statement of the case, issued in September 2002, 
that VA would obtain all relevant evidence in the custody of 
a Federal department or agency.  He was also advised that it 
was his responsibility to provide a properly executed release 
so that VA could request any private medical the records for 
him.  The duty to notify of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
claimant has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  The claimant was notified of the need for VA 
examinations, and several were accorded him.  He was also 
advised what evidence VA had requested, and notified in the 
statement of the case and supplemental statements of the case 
what evidence had been received.  There is no indication that 
any pertinent evidence was not received.  Therefore, the duty 
to notify of inability to obtain records does not arise in 
this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  A remand for the 
purpose of affording the RO an opportunity to consider the 
claims in light of the regulations implementing the VCAA 
would only further delay resolution of the veteran's claims 
with no benefit flowing to the veteran.  Accordingly, the 
Board will address the merits of the claim.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2002).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).

A.  PTSD

Under the general rating formula for the evaluation of mental 
disorders, PTSD will be rated as follows under 38 C.F.R. § 
4.130, Diagnostic Code 9411:

For 70 percent, occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals that interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

For 50 percent, occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The evidence shows the veteran has some depression, anxiety 
and sleep problems associated with his PTSD.  However, he 
experiences no significant disturbances of affect, speech 
production or memory.  In this regard, the Board notes that 
two VA psychiatric examinations in recent years have verified 
the adequacy of his thought processes and mental clarity.  
Moreover, it was found that he is fully capable of self-care.  
His social relationships are limited and, although VA 
adjudicators consider the extent of social impairment when 
evaluating the level of disability from a psychiatric 
disorder, it should be noted that an evaluation is not 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2002).  

The American Psychiatric Association provides a GAF scale 
which considers psychological, social and occupational 
functioning on a hypothetical continuum of mental health 
illness.  A GAF score of 31 to 40 reflects some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score of 51 to 60 reflects 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV) which is 
used in the evaluation of the veteran's PTSD.  38 C.F.R. § 
4.125(a) (2002).  

The Board is aware that a non-VA psychiatrist assigned the 
veteran a GAF score of 40, indicative of extensive 
psychiatric illness.  At the same time, however, 
that examiner qualified the GAF score he assigned-pointing 
out that it was based on the veteran's subjective account of 
PTSD symptoms.  The psychiatrist emphasized that the veteran 
was an unreliable historian and, in this regard, referred to 
striking inconsistencies in his responses.  By contrast, two 
VA psychiatrists, who assigned the veteran GAF scores of 55 
and 60, made no reference to inconsistencies which might have 
compromised the validity of those scores.  GAF scores of 55 
and 60 indicate no more than a moderate level of psychiatric 
symptoms or moderate loss of social and occupational 
functioning.  In all, the Board concludes that the GAF scores 
assigned by VA practitioners are entitled to much greater 
probative value regarding the overall level of the veteran's 
impairment from PTSD than is the GAF score assigned by the 
non-VA practitioner who, himself, all but admitted that his 
GAF score for the veteran was questionable.  

The veteran does not manifest PTSD symptoms resulting in 
occupational and social impairment with deficiencies in most 
areas such as:  work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The criteria for a rating 
higher than 50 percent for PTSD are not satisfied.

B.  Residuals of a Gunshot Wound of the Right Shoulder

38 C.F.R. § 4.56 provides a framework for evaluating 
disabilities from muscle injuries.  The provisions of that 
regulation are set forth below.

(a)	An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.
(b)	A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.
(c)	For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.
(d)	Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1)	Slight disability of muscles:
(i)	Type of injury.  Simple wound of muscle without 
debridement or infection.
(ii)	History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.
(iii)	Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.

(2)	Moderate disability of muscles:
(i)	Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.
(ii)	History and complaint.  Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.
(iii)	Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

(3)	Moderately severe disability of muscles:
(i)	Type of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.
(ii)	History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.
(iii)	Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

(4)	Severe disability of muscles:
(i)	Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.
(ii)	History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.
(iii)	Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability:
(A)	X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.
(B)	Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.
(C)	Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.
(D)	Visible or measurable atrophy.
(E)	Adaptive contraction of an opposing group of muscles.
(F)	Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle.
(G)	Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

A 10 percent rating is warranted for moderate impairment of 
Muscle Group I, major extremity.  A 30 percent rating is 
warranted for moderately severe impairment of the major 
extremity.  Function of Muscle Group I:  Upward rotation of 
scapula; elevation of arm above shoulder level.  Muscle Group 
I comprises the following extrinsic muscles of the shoulder 
girdle:  (1)  Trapezius;  (2)  levator scapulae;  (3)  
serratus magnus.  38 C.F.R. § 4.73, Diagnostic Code 5303.  

A review of the record discloses that a through-and-through 
gunshot wound to the right shoulder involved an area 
classified as Muscle Group I under governing criteria.  The 
veteran is right-handed, so the gunshot wound involved the 
major arm.  The gunshot wound was confined to soft tissue; in 
this regard, there is no objective evidence of damage to bony 
structures.  The wound required relatively minor treatment 
measures of debridement and closure.  The veteran was 
returned to light duty after six days in the hospital.  
Hence, the wound did not necessitate a prolonged period of 
convalescence.

The medical evidence reveals that the residuals of a gunshot 
wound of the right shoulder are manifested primarily by an 
asymptomatic scar.  There are no objective findings of 
atrophy of affected muscles of the right shoulder or of loss 
of deep fascia or muscle substance or impairment of muscle 
tonus.

The Board is aware of the veteran's statement that the right 
shoulder aches with activity.  The symptom the veteran 
describes indicates that he may experience some fatigue-pain 
and lowered threshold of fatigue stemming from the muscle 
injury.  At the same time, however, there is no objective 
evidence showing that the muscle injury produces more than 
moderate weakness or that it results in impairment of 
coordination or uncertainty of movement.  

The currently assigned 10 percent rating contemplates 
moderate impairment from damage to Muscle Group I of the 
major arm.  In order to be entitled to assignment of the next 
higher rating of 30 percent, there must be evidence of 
moderately severe impairment of affected muscles of the right 
shoulder.  This has not been demonstrated.  

A separate rating may be assigned for scars from the gunshot 
wound of the right shoulder, if the wound scar is 
compensable.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
The medical evidence does not show the presence of a 
symptomatic wound scar of the right shoulder.  The scar is 
not poorly nourished, with repeated ulceration, nor is it 
tender and painful to objective demonstration, nor does it 
produce limitation of function of the right shoulder.  Hence, 
assignment of a separate evaluation for the wound scar is not 
warranted under 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, or 7805 (2002).  

In reaching its determination that the wound scar is 
nontender, the Board has carefully considered all clinical 
findings regarding the characteristics of that scar.  Here, 
three separate VA examinations of the scar, one performed 
over 30 years ago, and the other two performed in recent 
years, demonstrated that the scar itself is nontender.  In 
April 1999, the examiner explicitly pointed out that the 
wound scar itself was nontender to palpation.  The tenderness 
the examiner described was produced in a portion of the 
shoulder muscle when the scar was palpated; however, the 
tenderness was not elicited upon palpation of the scar 
itself.  



C.  TDIU

A TDIU may be assigned, where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as the result of service-connected disabilities.  Service-
connected disabilities must be sufficient to produce 
unemployability without regard to advancing age.  If there is 
only one disability, the disability shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2002).

Aside from the veteran's advancing age, functional impairment 
from disabilities that are not service connected also cannot 
serve as grounds for granting a TDIU.  38 C.F.R. §§ 3.341, 
4.19 (2002).

The sole fact that the veteran is unemployed, or because he 
has difficulty obtaining employment is not enough; the 
dispositive issue is whether he is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

In turning to the facts of this case, the Board notes that 
service connection is in effect for PTSD-evaluated 50 
percent disabling, and for residuals of the gunshot wound of 
the right shoulder-evaluated 10 percent disabling.  
His combined rating is 60 percent.  Therefore, the veteran 
does not meet the minimum schedular requirements for a TDIU.  
But the analysis does not end there.  The Board still must 
determine whether his service-connected disabilities 
nevertheless render him unemployable.  Note, however, that 
unemployment is not synonymous with unemployability.  In 
other words, just because the veteran is not currently 
working is not tantamount to concluding that he cannot work.



The evidence shows the veteran completed four years of high 
school and worked for at least 20 years as a railroad 
engineer.  Two VA psychiatric examinations, which, for 
reasons discussed above, provide the most reliable evidence 
about the status of his PTSD, revealed that his mental 
clarity is satisfactory.  In this regard, he has adequate 
memory, concentration and speech production.  His credible 
GAF scores of 55 and 60 do not indicate an inability to work.  
Additionally, while PTSD moderately interferes with his 
capacity for work, the is no objective evidence, nor does the 
veteran assert, that his right shoulder condition, his only 
other 
service-connected disability, interferes with his capacity 
for work.

The Board has taken note of the finding of a federal 
retirement board that the veteran has disturbances of mental 
clarity which preclude him from being a locomotive engineer.  
However, at the same time, psychiatric examinations indicate 
the veteran's expressed unwillingness to consider pursuing 
any other form of employment.  Significantly, the non-VA 
psychiatrist, who pointed out the veteran's unreliability as 
a historian, observed that the veteran demonstrated little 
motivation for change.  The medical evidence does not 
substantiate that the veteran's resistance to change stems 
primarily from his service-connected psychiatric illness; 
rather, it demonstrates that his resistance to change is 
largely volitional.  Upon a review of the record in its 
entirety, then, the Board concludes that the veteran is 
capable of performing some form of substantially gainful 
employment consistent with his education and occupational 
experience, should he seek to reenter the work force.  

D.  Other Considerations

For all the foregoing reasons, the claims for a rating 
greater than 50 percent for PTSD, a rating greater than 10 
percent for residuals of a gunshot wound of the 
right shoulder, and for a TDIU must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the current 
appeal.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for a rating higher than 50 percent for PTSD is 
denied.

The claim for a rating higher than 10 percent for residuals 
of the gunshot wound of the right shoulder is denied.

The claim for a TDIU is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

